Citation Nr: 1307215	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-28 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to March 1989.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the RO in Huntington, West Virginia.  The jurisdiction over the case was subsequently transferred to the RO in Atlanta, Georgia.

In the December 2008 rating decision, the RO addressed the Veteran's application as one to reopen his claim of service connection for disc bulging L5-S1 (claimed as a low back condition).  

A review of the claims file indicates that, in a December 2012 Supplemental Statement of the Case (SSOC), the RO reopened the claim based on new and material evidence and considered the matter of service connection based on the current low back diagnoses of record, to include disc bulging and degenerative disk disease on the merits.

As such, the Board has recharacterized the underlying issue more broadly in terms of service connection for a low back disorder, as indicated in the statement of issues above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the Veteran's July 2010 Substantive Appeal (VA Form 9) was also accepted by the RO as a filing for claims of service connection for bilateral leg and foot disorders, to include as secondary to disc bulging L5-S1.  The RO denied these claims in an October 2010 rating decision; the Veteran was notified of the decision that same month.  The Veteran did not appeal that determination, and it became final.  As such, these issues are not before the Board at this time.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims processing system (Virtual VA) electronic file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue decided herein.

The reopened claim of service connection for a low back disorder is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO denied the Veteran's claim of service connection for a low back disorder; the Veteran was notified of this decision and apprised of his appellate rights, but did not appeal from that determination in a timely manner.

2.  The evidence received since the May 2007 rating decision relates directly to a previously unestablished fact necessary to substantiate the Veteran's claim of service connection for a low back disorder,  is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.


Legal Principles and Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted to reopen a claim, the credibility of evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117, 121 (2010).

According to the plain language of 38 C.F.R. § 3.156(a), however, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous denial and evidence submitted thereafter.

In a May 2007 rating decision, the RO confirmed and continued the denial of the Veteran's claim of service connection for a low back disorder, reopening the claim but finding that there was no evidence of a nexus linking his current diagnosis of disc bulging at L5-S1 to service.  The Veteran was notified of the decision and his right to appeal by letter that same month.  He did not appeal the decision.

The evidence received since the May 2007 rating decision includes a July 2010 opinion from the Veteran's VA podiatrist suggestive a nexus between the Veteran's current symptomatology and low back diagnoses and his period of active duty.

The Board finds that this evidence is new and material.  This evidence relates directly to an unestablished fact necessary to substantiate the Veteran's claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  

Accordingly, on this record, the Veteran's claim is found to be reopened.



ORDER

As new and material evidence has been received to reopen the previously denied claim of service connection for a low back disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.




REMAND

In light of the reopening above and upon preliminary review of the evidence of record, the Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

In connection with the Veteran's original claim of service connection for a low back disorder in September 2005, he submitted a written statement that same month that he was in a motor vehicle accident at Misawa Air Force Base in Japan during service and was treated for his low back at the base hospital (USAF Hospital Misawa).

A review of the Veteran's service treatment records shows one in-service treatment in February 1988 at the USAF Hospital Misawa for follow-up on lumbosacral strain, indicating that there was no injury to the back.  The assessment was that of lumbosacral strain - resolving.  The record shows a notation for follow-up at Yokota if not resolved in one week for possible referral to physical therapy.

A review of the post-service medical records shows treatment for complaints of chronic low back pain beginning in approximately 2004.  A June 2004 private MRI report of the lumbar spine shows mild disc narrowing and mild disc bulging at L5-S1.

In a March 2006 VA opinion provided based on a review of the record, the reviewing examiner determined that it was more likely than not that the Veteran's present back problem was not due to, aggravated by, or caused by the in-service back problem for which he sought treatment in February 1988.  The examiner based this determination on the lack of evidence of continuity of medical care between service and the MRI in 2004.

A March 2009 VA treatment record shows an assessment of back pain - disk protrusion with radiculopathy.  A June 2009 VA treatment record shows an impression of lumbar spondylosis, chronic low back pain with left L5 radiculopathy.
In a July 2010 written submission, the Veteran's VA podiatrist indicates that the Veteran sustained a significant back injury in service and, at that time, was hospitalized and given medication and physical therapy.  He also states that the Veteran's "condition ha[d] exacerbated over the years," with radiographic and MRI examination revealing degenerative changes, along with bulging discs, and symptoms suggestive of radiculopathy.

The Veteran was afforded a VA examination in October 2012, in which the examiner diagnosed degenerative disk disease of the lumbar spine and intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  The examiner opined that the Veteran's one-time in-service treatment for lumbar strain was less likely as not to have caused or aggravated his current degenerative disk disease.  

The examiner noted that the Veteran was not diagnosed with degenerative disk disease in service, which was over 20 years prior, and there was no such evidence of chronicity.  An addendum opinion was provided in December 2012.

The Board acknowledges the July 2010 medical opinion submitted by the Veteran's VA podiatrist.  In this case, however, the Board finds that this opinion is inadequate inasmuch as the remainder of the record does not show the need for hospitalization due to injury or physical therapy treatment; it is therefore unclear if this opinion was based on an accurate factual history.  

The Court has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Therefore, the Board finds that this opinion is insufficient to serve as a basis for deciding this claim.

Moreover, the Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination and corresponding report must be adequate.  See Barr v. Nicholson, 21 Vet. App.  303, 311 (2007).  

In this case, the Board finds that the March 2006 VA opinion and October 2012 VA examination and addendum opinion are inadequate.  Specifically, the March 2006 opinion is based only on the rationale of the lack of medical care.  

The October 2012 VA examination and addendum opinion only provide an opinion as to the Veteran's degenerative disk disease, but do not provide an etiology opinion that fully addressed the Veteran's lay assertions of having had back problems since service.

In light of the above considerations, the Board finds that a complete examination and resulting medical opinion addressing the nature and etiology of any current back disorder is needed to have sufficient medical evidence to decide the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (VA's duty to assist includes obtaining a medical examination or opinion where necessary to decide the claim.).  

Further, if any additional pertinent records are obtained, as discussed in more detail below, the examiner will be able to review the complete claims file prior to rendering an opinion.

In regard to the service treatment records, when the RO first denied the original claim in August 2006, the decision indicated that the Veteran's service treatment records for the period from July 1984 to April 1988 were reviewed.  There is no record of a hospitalization for injury to the low back at the USAF Hospital in Misawa or Yokota, or subsequent physical therapy treatment.  The one service treatment record related to the low back notes that the appointment was a follow-up, but the initial appointment does not appear to be of record.  A separation examination or a waiver of such is not of record.

Further, the service treatment records in the claims file appear to be photocopies submitted by the Veteran with his original claim in September 2005.  A review of the claims file indicates that no further efforts were made by the RO to obtain the Veteran's original service treatment records or any records of hospitalization.

In sum, it appears that the Veteran's complete service records may not be associated with the claims file.  The Board accordingly finds that further development to attempt to obtain and associate any outstanding service treatment records and in-service hospitalization reports with the claims file is in order.

In addition, a review of the record indicates that VA treatment records are current through July 2010.  Outstanding medical records pertinent to the claim should be obtained and associated with the claims file on remand.  38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should undertake appropriate development to obtain the Veteran's service treatment records and hospitalization reports and associate them with the claims file, to include outstanding records for the Veteran from any in-service hospitalization at the U.S. Air Force Hospitals in Misawa and Yokota, Japan.

All efforts in this regard should be documented in the claims file, including whether additional efforts would be futile.

2.  The RO should also undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claim, to include VAMC treatment records dated from July 2010 to the present.

3.  Then, the RO should have the Veteran scheduled for a VA examination by a physician to determine the nature and likely etiology of the claimed low back disorder.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should identify any current low back disorder.  Then, for each disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current low back disability is due to an injury or other event or incident of related Veteran's active service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

The supporting rationale for all opinions expressed must be provided.  If the required opinion cannot be provided, the examiner should explain why the opinion cannot be provided.

4.  After completing all indicated development, the RO should readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


